Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-7, 11 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various headphones thereon, for example US2005/0201585.  However, the prior art of record fails to show the limitation of claim 1, a headphone comprising: a sound emission unit supported by a temple of in a glass portion includes at least one display or a lens wherein the sound emission unit is configured to be inserted into a concha cavity of a user's ear, wherein the emission unit is supported by the temple via an operation unit and wherein the operation unit includes a hinge mechanism and rotates so as to adjust a position of the sound emission unit; claim 13, a headphone, comprising a sound emission unit supported by a temple of in a glass portion, wherein the glass portion includes at least one of a display or a lens, wherein the sound emission unit is configured  to be inserted into a concha cavity of a user's ear, wherein the sound emission unit includes a balanced armature-type driver, and wherein a plurality of the balanced armature-type drivers is provided in a sound guide tube in series; and claim 15, a headphone, comprising: a glass portion including at least one of a display or a lens; and a sound emission unit supported by a temple of the glass portion and configured to be inserted into a concha cavity of a user’s ear, 

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN D NGUYEN/Primary Examiner, Art Unit 2699